Opinion issued July 8, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00457-CR
———————————
in re Glen D. Howard, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator
Glen D. Howard has filed a pro se petition for writ of mandamus, complaining
that the trial court refuses to rule on his motion for a speedy trial of the
underlying case.[1]  We deny relator’s petition for writ of
mandamus.
 
 
Harvey
Brown
                                                                   Justice

 
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.
Justice
Sharp, concurring.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator asserts that he has been
charged with the misdemeanor offense of driving while intoxicated in State v. Howard, No. 113719, in the 23rd
District Court of Brazoria County, Texas, the Honorable Ben Hardin
presiding.  But, we cannot locate any
such charge pending against relator under that cause number and in that
court.  We note, however, that relator
was charged with the misdemeanor offense of driving while intoxicated in State v. Howard, No. 113749, in the
County Court at Law No. 1 of Brazoria County, Texas, the Honorable Jerri Lee
Mills presiding.  The Brazoria County
District Clerk has confirmed that cause number 113749 was dismissed.